DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Warning
The Applicant is advised that should claim 15 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7, 10, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “further comprising a second strip of polymer film, disposed on an opposite side of the one or more bio-sensors and the plurality of power leads and data leads” in lines 1-3, which renders the claim indefinite.  As best as can be understood, the claimed invention of claim 3 is a combination of (1) a prosthetic socket; and (2) a bio-sensor strip.  Claim 3 does not link the second polymer film to any particular element of claim 3, other than saying that the combination further includes a second strip of polymer film.  However, this interpretation runs counter to the specification where it is disclosed that the second polymer film 824 is part of the bio-sensor strip 821.  In particular, pages 17-18, paragraphs 79 and 80 of the specification discloses:

    PNG
    media_image1.png
    196
    729
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    234
    729
    media_image2.png
    Greyscale

This contradiction between the claim language and the specification causes confusion as to what is intended by the claim language.  Is the second polymer film part of the bio-sensor strip or not?  This confusion renders claim 3 indefinite.
Claim 4 is rejected by virtue of its dependence from claim 3.
Claim 5 recites “wherein a side of the bio-sensor strip configured to be in contact with the body part is made from polyurethane” in line 1-2, which renders the claim indefinite.  According to the specification, the component of the bio-sensor strip configured to make contact with the body part that is made from polyurethane is the plastic film 824, as disclosed by pages 17-18, paragraphs 79 and 80 of the specification (provided above).  However, claim 1 recites that the bio-sensor strip comprises: (1) one or more bio-sensors, (2) a plurality of power leads and data leads connected to the one or more bio-sensors and to a power and data connector, and (3) at least one first strip of polymer film.  The bio-sensors and the plurality of power leads and data leads are not disclosed as being made from polyurethane.  Is the polyurethane of claim 5 supposed to be referring to the first strip of polymer film?  If so, the claim does not make it clear.  That is, it is not clear if the polyurethane is the same as, related to, or different from “at least one first strip of polymer film” of claim 1, line 11.  The relationship between these two recitations should be made clear.  If they are different, it is not clear which claimed element of the bio-sensor strip is made of polyurethane.
Claim 7 recites “wherein a side of the bio-sensor strip in contact with the prosthetic socket is made from silicone” in line 1-2, which renders the claim indefinite.  According to the specification, the component of the bio-sensor strip configured to make contact with the prosthetic socket that is made from silicone is the plastic film 825, as disclosed by pages 17-18, paragraphs [79] and [81] of the specification.  Claim 1 from which claim 7 depends recites “the bio-sensor strip further comprising at least one first strip of polymer film” in line 11.  It is not clear if the silicone is the material of the first strip of polymer film, as disclosed in the specification, or if “a side of the bio-sensor strip” is supposed to be separate and distinct from the at least one first strip of polymer film.  In view of the specification, this recitation of claim 7 is not clear.
Claim 10 recites “wherein the one or more bio-sensors are arranged in a single strip” in lines 1-2, but it is not clear if this recitation is the same as, related to, or different from “a bio-sensor strip” of claim 1, lines 1-2 and/or “at least one first strip of polymer film” of claim 1, line 11.  The use of the term “strip” in claim 10 suggests a relationship between the recitation of claim 10 and one or both of the recitations of claim 1. However, the claim does not make it clear what that relationship is.  Clarification is required.
Claim 10 recites “the one or more bio-sensors are arranged in a single strip or in a two-dimensional array” in lines 1-2, but it is not clear how one or two bio-sensors can be arranged in a two-dimensional array.
Claim 15 recites “wherein a side of the bio-sensor strip being in contact with the body part liner is made from polyurethane” in line 1-2, which renders the claim indefinite.  According to the specification, the component of the bio-sensor strip configured to make contact with the body part liner that is made from polyurethane is the plastic film 824, as disclosed by pages 17-18, paragraphs 79 and 80 of the specification.  However, claim 1 recites that the bio-sensor strip comprises: (1) one or more bio-sensors, (2) a plurality of power leads and data leads connected to the one or more bio-sensors and to a power and data connector, and (3) at least one first strip of polymer film.  The bio-sensors and the plurality of power leads and data leads are not disclosed as being made from polyurethane.  Is the polyurethane of claim 15 supposed to be referring to the first strip of polymer film?  If so, the claim does not make it clear.  That is, it is not clear if the polyurethane is the same as, related to, or different from “at least one first strip of polymer film” of claim 1, line 11.  The relationship between these two recitations should be made clear.  If they are different, it is not clear which claimed element of the bio-sensor strip is made of polyurethane.
Claim 16 recites “wherein a side of the bio-sensor strip being in contact with the body part liner is made from polyurethane” in line 1-2, which renders the claim indefinite.  According to the specification, the component of the bio-sensor strip configured to make contact with the body part liner that is made from polyurethane is the plastic film 824, as disclosed by pages 17-18, paragraphs 79 and 80 of the specification.  However, claim 1 recites that the bio-sensor strip comprises: (1) one or more bio-sensors, (2) a plurality of power leads and data leads connected to the one or more bio-sensors and to a power and data connector, and (3) at least one first strip of polymer film.  The bio-sensors and the plurality of power leads and data leads are not disclosed as being made from polyurethane.  Is the polyurethane of claim 16 supposed to be referring to the first strip of polymer film?  If so, the claim does not make it clear.  That is, it is not clear if the polyurethane is the same as, related to, or different from “at least one first strip of polymer film” of claim 1, line 11.  The relationship between these two recitations should be made clear.  If they are different, it is not clear which claimed element of the bio-sensor strip is made of polyurethane.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0274896 (Wang)(previously cited), in view of U.S. Patent No. 7,780,741 (Janusson) (previously cited).
Wang teaches an electronics layer 24 on which there are integrated sensors 26 including pressure, temperature, moisture, odors, and acceleration sensors; electrical circuits for data collection, storage, transmission, and power regulation (paragraphs 0064-0077 of Wang) and a power bus matrix (paragraph 0052 of Wang).  Wang does not teach that the substrate of the electronics liner 24 is silicone.  Janusson teaches that silicone is a suitable material for such a substrate (col. 2, lines 40-65 of Janusson).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use silicone as the material for the substrate of the electronics liner 24 of Wang since (1) a material is required and Janusson teaches one such material and/or (2) it is a simple substitution of one known element for another to obtain predictable results.
Wang does not teach that the electronics liner 24 is held in place on an inside of the prosthetic socket.  Janusson teaches that liners are provided with a locking mechanism, such as a pin (col. 2, lines 40-65 of Janusson).1  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the locking mechanism of Janusson to fix the liner to the socket so as to make the assembly more structurally sound.
With respect to claim 1, the combination teaches or suggests a combination of a prosthetic socket (the prosthetic socket 20 or the sock 10 of Wang) and a bio-sensor strip (the liner 24 of Wang with the integrated sensors 26 of Wang) affixed and held in place on an inside of the prosthetic socket (the locking mechanism of Janusson) and being configured to be located between the prosthetic socket and a body part,
wherein the bio-sensor strip comprises one or more bio-sensors (the integrated sensors 26 of Wang), 
wherein the one or more bio-sensors measure parameters (pressure and temperature) at a location between the prosthetic socket and the body part;
the bio-sensor strip further comprising a plurality of power leads and data leads connected to the one or more bio-sensors (the leads from the sensors and to/from power; paragraphs 0061 and 0064-0077 of Wang) and to a power and data connector (transmission and power modules suggested in paragraphs 0061, 0064-0077 and 0079 of Wang), 
wherein the plurality of data leads and the power and data connector are adapted to transfer the measured parameters from the one or more bio-sensors to a processor (the transmission of Wang; paragraphs 0064-0077 and 0079 of Wang), 
the bio-sensor strip further comprising at least one first strip of polymer film (the silicone material suggested by Janusson for the electronics line 24 of Wang), wherein the one or more bio-sensors are disposed on the at least one first strip.
Interpretation #1: With respect to claim 2, the combination teaches or suggests a body part liner disposed between the bio-sensor strip and the body part (the medical adhesives of Wang; paragraphs 0036-0047 of Wang). 
Interpretation #2: With respect to claim 2, the combination teaches or suggests a body part liner disposed between the bio-sensor strip and the body part (the hydrocolloid material of the medical adhesives of Wang; paragraphs 0036-0047 of Wang). 
Interpretation #1: With respect to claim 3, the combination teaches or suggests a second strip of polymer film (the prosthetic sock 10 of Wang when the prosthetic socket 20 of Wang is considered the claimed prosthetic socket; paragraphs 0024-0025 of Wang) disposed on an opposite side of the one or more bio-sensors and the plurality of power leads and data leads. 
Interpretation #2: With respect to claim 3, the combination teaches or suggests that a second strip of polymer film (the polyurethane medical adhesives of Wang; paragraph 0043 of Wang) disposed on an opposite side of the one or more bio-sensors and the plurality of power leads and data leads.
With respect to claim 4, the combination teaches or suggests that at least one of the first strip of polymer film or the second strip of polymer film has one or more markings disposed on one side, the one or more markings enabling determination of location of the bio-sensor strip (the markings on the prosthetic sock 10 of Wang when using Interpretation #1 of claim 3; FIGS. 4-4A of Wang). 
Alternatively, with respect to claim 4, the combination teaches or suggests that at least one of the first strip of polymer film or the second strip of polymer film has one or more markings disposed on one side, the one or more markings enabling determination of location of the bio-sensor strip (the markings on the electronics layer 24 of Wang; FIGS. 4-4A of Wang).
With respect to claim 5, the combination teaches or suggests that a side of the bio-sensor strip configured to be in contact with the body part is made from polyurethane (paragraph 0043 of Wang). 
With respect to claim 7, the combination teaches or suggests that a side of the bio-sensor strip in contact with the prosthetic socket is made from silicone (the silicone of the electronics liner 24 in contact with the prosthetic sock 10 when the prosthetic sock is considered to be the claimed prosthetic socket).
Alternatively, with respect to claim 7, the combination teaches or suggests that a side of the bio-sensor strip in contact with the prosthetic socket is made from silicone (the additional silicon rubber liner of paragraph 0032 of Wang when the prosthetic socket 20 of Wang is considered the claimed prosthetic socket). 
With respect to claim 8, the combination teaches or suggests that the one or more bio-sensors measure at least one of pressure between the body part and the prosthetic socket, or temperature at the location (the integrated sensors 26 of Wang including pressure and temperature sensors). 
With respect to claim 10, the combination teaches or suggests that the one or more bio-sensors are arranged in a single strip or in a two-dimensional array (the integrated sensors 26 of Wang in an array; see FIG. 4A of Wang). 
With respect to claims 15-16, the combination teaches or suggests that a side of the bio-sensor strip being in contact with the body part liner is made from polyurethane (when using claim interpretation #2 for claim 2, the hydrophilic polyurethane foam is the claimed polyurethane while the hydrocolloid material of the medical adhesives of Wang is the claimed body part liner; it would have been obvious to place the hydrophilic polyurethane foam between the sensors and the hydrocolloid material since the hydrocolloid material should be placed on the body part since it creates a seal around the wound that may prevent the release of moisture that results from daily activities; paragraphs 0036-0047 of Wang).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Janusson, and further in view of U.S. Patent Application Publication No. 2009/0054793 (Nunez)(previously cited).
Wang teaches an electronics layer 24 on which there are integrated sensors 26 including pressure, temperature, moisture, odors, and acceleration sensors (paragraphs 0064-0077 of Wang).  It is known in the art to use acrylic-based adhesive for affixing sensors (paragraph 0033 of Nunez).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the acrylic-based adhesive of Nunez to affix the sensors to the substrate of Wang since it provides a stronger bond between the two.  Thus, the prior art teaches or suggests that the at least one first strip of polymer film comprises an acrylic adhesive (the acrylic-based adhesive of Nunez), wherein the one or more bio-sensors (the integrated sensors 26 of Wang) are affixed on the at least one first strip of polymer film (the silicone material suggested by Yoon for the electronics line 24 of Wang) by the acrylic adhesive (the acrylic-based adhesive of Nunez). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Janusson, and further in view of U.S. Patent Application Publication No. 2015/0359644 (Sanders)(previously cited).
Wang teaches an electronics layer 24 on which there are integrated sensors 26 including pressure, temperature, moisture, odors, and acceleration sensors (paragraphs 0064-0077 of Wang).  Wang further suggests that other sensors may be used (paragraph 0067 of Wang).  Sanders teaches the pressure pulse may be such a sensor so that the arterial drive in the amputee can be determined and circulatory health may be monitored (paragraph 0106 of Sanders).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sensor of Sanders for measuring pressure pulse as one of the sensors of the combination since (1) Wang suggests that other sensors may be used and Sanders teaches one such sensor and/or (2) the arterial drive in the amputee can be determined and circulatory health may be monitored.  Thus, the combination teaches or suggests that the one or more bio-sensors measure at least one of a pulse or a galvanic response (the sensor of Sanders for measuring pressure pulse). 

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Janusson, and further in view of U.S. Patent Application Publication No. 2017/0290685 (Montez)(previously cited).
Wang teaches an electronics layer 24 on which there are integrated sensors 26 including pressure, temperature, moisture, odors, and acceleration sensors; electrical circuits for data collection, storage, transmission, and power regulation (paragraphs 0064-0077 of Wang) and a power bus matrix (paragraph 0052 of Wang).  Wang does not teach that the substrate of the electronics liner 24 is silicone.  Janusson teaches that silicone is a suitable material for such a substrate (col. 2, lines 40-65 of Janusson).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use silicone as the material for the substrate of the electronics liner 24 of Wang since (1) a material is required and Janusson teaches one such material and/or (2) it is a simple substitution of one known element for another to obtain predictable results.
Wang does not teach that the electronics liner 24 is held in place on an inside of the prosthetic socket.  Janusson teaches that liners are provided with a locking mechanism, such as a pin (col. 2, lines 40-65 of Janusson).2  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the locking mechanism of Janusson to fix the liner to the socket so as to make the assembly more structurally sound.
The combination teaches or suggests that the one or more bio-sensors measure temperature at the location (the integrated sensors 26 of Wang including temperature sensors in an array; see FIG. 4A of Wang).  Also, the temperature measurements are subsequently analyzed or reviewed (paragraphs 0076-0079 of Wang).  Montez discloses that such analysis/review may take the form of generating temperature maps (paragraphs 0010 and 0062-0064 and claim 1 of Montez; pages 4 and 12-13 of Montez’ provisional application 62/321,479).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate temperature maps from the measurements from the temperature sensor array of the combination since it permits easier viewing of the temperature data.
With respect to claim 11, the combination teaches or suggests a method of evaluating properties between a body part and a prosthetic socket (the prosthetic sock 10 or the prosthetic socket 20 of Wang) comprising:
affixing one or more bio-sensor strips to an inside of the prosthetic socket, so that the bio-sensor strips are held in place on the inside of the prosthetic socket (affixing the bio-sensor strips of the combination with the locking mechanism of Janusson); wherein the one or more bio-sensor strips comprise one or more bio-sensors (the integrated sensors 26 of Wang), wherein the one or more bio-sensors measure parameters at a location between the prosthetic socket and the body part; and
collecting the measured parameters from the one or more bio-sensor strips (taking measurements from the temperature and pressure sensors of Wang); and
processing, in a processor, the measured parameters from the one or more bio-sensor strips to produce a heat map of the properties between the body part and the prosthetic socket (generating the temperature map). 
With respect to claim 12, the combination teaches or suggests that the properties are indicative of at least one of fit, interaction or dynamics between the body part and the prosthetic socket (the integrated sensors 26 of Wang including pressure, temperature, moisture, odors, and acceleration sensors provide measurements that are indicative of fit, interaction, and/or dynamics between the body part and the prosthetic socket). 
With respect to claim 13, the combination teaches or suggests that the collecting of the measured parameters from the one or more bio-sensor strips is carried out whilst the body part is in motion (the integrated sensors 26 of Wang including acceleration sensors suggested recording data while the body part is moving). 
With respect to claim 14, the combination teaches or suggests collecting data from a motion sensor (the acceleration sensors of Wang) and correlating the data from the motion sensor with the measured parameters from the one or more bio-sensor strips (paragraphs 0064-0079 of Wang).

Response to Arguments
The Applicant’s arguments filed 3/29/2022 have been fully considered.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that were necessitated by the claim amendments filed on 3/29/2022.
With respect to claim 3, the Applicant’s amendments did not fully address the indefiniteness issue.  In particular, it is still not clear if the second polymer film is part of the bio-sensor strip (as described in the specification) or a separate or distinct element (as presented in claim 3).  This contradiction between the claim language and the specification creates confusion as to the meaning of the language of claim 3.
With respect to claim 10, the Applicant’s amendments did not fully address the indefiniteness issue.  In particular, it is not clear how one or two bio-sensors can be arranged in a two-dimensional array.
35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph
In view of the claim amendments filed on 3/29/2022, the claim rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn.
35 U.S.C. 101
In view of the claim amendments filed on 3/29/2022, the claim rejection under 35 U.S.C. 101 is withdrawn.
Prior art rejections
The Applicant asserts that Wang does not disclose that the electronics liner is held in place on an inside of the prosthetic socket 20.  This argument is not persuasive since Janusson teaches that liners are provided with a locking mechanism, such as a pin (col. 2, lines 40-65 of Janusson).3  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the locking mechanism of Janusson to fix the liner to the socket so as to make the assembly more structurally sound. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant asserts:

    PNG
    media_image3.png
    162
    643
    media_image3.png
    Greyscale

This argument is not persuasive.  Just because Janusson teaches that a locking mechanism is optional in their device does not negate the fact that Janusson does, in fact, teach a locking mechanism and suggests its use in holding the liners in place inside a socket.  Teaching of alternatives is not a teaching away of other alternatives.
The Applicant asserts:

    PNG
    media_image4.png
    305
    647
    media_image4.png
    Greyscale

These arguments are not persuasive.  Janusson teaches:
“…A liner may be made of silicone or other material and may provide a locking mechanism with the socket...The term liner is meant to be construed as a broad term and may encompass a sock, a sleeve, an insert or other coverings placed over an amputee’s limb. At the same time, liner is meant to be used in its plain and ordinary meaning. In one embodiment, described further below, sensors are incorporated into the socket liner that is placed between the limb and the socket. In alternative embodiments, sensors may be incorporated into a socket sock or in the socket itself. Typically socks provide cushioning for the limb and add volume to the limb that is lost throughout the day.”
First, the definition of “liner” of Janusson includes other things beside socks and sleeves.  Second, nothing in the record or in Janusson indicates that a sleeve is flexible “by definition”.  Third, Wang teaches an electronics layer 24 to which the locking mechanism of Janusson is fixed so that the liner is affixed to the socket.  Fourth, the electronics layer 24 affixed to the socket using the locking mechanism results in “a bio-sensor strip (the liner 24 of Wang) affixed and held in place on an inside of the prosthetic socket (the prosthetic socket 20 or the sock 10 of Wang)” of claim 1 and “affixing one or more bio-sensor strips (the liner 24 of Wang) to an inside of the prosthetic socket (the prosthetic sock 10 or the prosthetic socket 20 of Wang), so that the bio-sensor strips (the liner 24 of Wang) are held in place on the inside of the prosthetic socket (the prosthetic sock 10 or the prosthetic socket 20 of Wang)”.  The claims do not require that the sensors themselves are attached to the sock or sleeve such that the sensors themselves are immovably fixed to the inside of the prosthetic socket, as it seems that the Applicant is arguing.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant asserts:

    PNG
    media_image5.png
    141
    638
    media_image5.png
    Greyscale

This argument is not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Janusson teaches that liners are provided with a locking mechanism, such as a pin (col. 2, lines 40-65 of Janusson).4  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the locking mechanism of Janusson to fix the liner to the socket so as to make the assembly more structurally sound.
The Applicant asserts:

    PNG
    media_image6.png
    266
    637
    media_image6.png
    Greyscale

This argument is not persuasive.  First, this argument does not address the rejection in which the prosthetic sock 10 is considered to the claimed socket.  Second, as clearly seen in FIG. 4, the sock 10 has gaps to which the liner 24 can attached to socket 20 using a pin.
The same logic could be applied to U.S. Patent Application Publication No. 2010/0274364.
The rejection of claim 11 is proper for the same reasons as why the rejection of claim 1 is proper.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Paragraph 0018 of U.S. Patent Application Publication No. 2010/0274364 (previously cited) teaches this as well.
        2 Paragraph 0018 of U.S. Patent Application Publication No. 2010/0274364 (previously cited) teaches this as well.
        3 Paragraph 0018 of U.S. Patent Application Publication No. 2010/0274364 (previously cited) teaches this as well.
        4 Paragraph 0018 of U.S. Patent Application Publication No. 2010/0274364 (previously cited) teaches this as well.